Mr. Chief Justice Breese delivered the opinion of the Court: This was a suit in equity to enjoin the foregoing action, on the allegation that, hy error and inadvertence, the three bills of exchange, which are the foundation thereof, drawn on the Jth of May, 1861, did not designate the particular kind of funds, bank notes and bank bills in which they were to have been paid by the terms of the agreement between the parties; but on the contrary, two of the drafts call for, and are, by the terms of the bills, expressly made payable in current funds, and the other in currency, when, in truth and in fact, the hills were respectively to have been paid and payable in bank notes, or bills of Illinois banks, then at a discount, as compared Avith coin, of ten cents, or thereabouts, on the dollar. The prayer of the bill was for an injunction, and that the bills of exchange might be corrected, so as truly to express the kind of funds in which they were to have been paid by the terms of the agreement, and that they be so corrected as to be made payable in Illinois bank hills, instead of being payable 'in currency or current funds. The circuit court refused the injunction, and, on its own motion, dismissed the bill, decreeing costs against the complainants. To reverse this decree, the complainants have appealed to this court. The case is to be considered on the allegations of the bill, and if they disclose no equity, the court decided correctly in dismissing the bill. We do not perceive any specific allegation of a mistake in fact, in drawing these bills.- It does not appear, from any part of the bill, that the mistake occurred in the use of the terms which the parties did not intend to employ in expressing their contract. Nothing of the kind. The terms used were deliberately and knowingly used, and, if under a misapprehension of their legal effect, there can be no relief and no reformation of the contract. What negotiations and conversations may have occurred prior to drawing the bills, cannot be now heard, to change the character of the bills. The writings themselves now furnish the only evidence of the contract between the parties, and in the absence of fraud or mistake, must prevail. Decree affirmed.